Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 21, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162886(105)                                                                                              David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

                                                                     SC: 162886
  v                                                                  COA: 348659
                                                                     Genesee CC: 15-037634-FC
  KEONTE RASHAAD SADLER,
             Defendant-Appellant.
  ______________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to waive filing fees
  is GRANTED as to this case only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 21, 2021

                                                                               Clerk